Citation Nr: 0802959	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran retired from active duty in August 1984 with more 
than 20 years of active service.  He died in July 2002.  The 
appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for 
cause of the veteran's death.  

In a subsequent April 2003 rating decision, the RO confirmed 
the denial of service connection for the veteran's cause of 
death.  In a September 2003 rating decision, the RO stated 
that service connection for the veteran's cause of death 
remained denied because evidence submitted was not new and 
material.  The Board notes, in this regard, that the 
appellant has submitted a timely notice of disagreement to 
the January 2003 rating decision which denied service 
connection for cause of the veteran's death.  A final 
decision on the appellant's claim has not been rendered.  
Thus, the issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is not 
before the Board.   

The appellant testified at an April 2007 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's certificate of death shows that he was admitted 
to the South Georgia Medical Center emergency room at the 
time of his death.  The veteran's terminal hospital and/or 
emergency department records, however, have not been 
associated with the claims file.  The Board also notes that 
the claims file does not contain post-service medical records 
showing treatment from 1984 until 1996.  The RO should 
request any additional available VA and private medical 
records that may contain relevant treatment records related 
to the veteran's cause of death. 

Pursuant to VA's duty to assist, VA will obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2007).  The Board has reviewed the evidence 
on file and finds that further development is necessary prior 
to appellate review.

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death. 38 C.F.R. § 3.312(a) (2007).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death. See 38 C.F.R. § 
3.312(c) (2007).  

The veteran's certificate of death shows that he died in July 
2002, as a result of a systolic and ventricular fibrillation, 
due to an acute myocardial infraction, due to atherosclerotic 
coronary artery disease which had been present for years.  No 
other significant conditions contributing to death were 
noted.  

Service medical records show that the veteran was seen in 
service for chest pain in January 1981, and was diagnosed at 
that time with restrictive pulmonary disease.  There was no 
evidence of coronary disease at that time.  The veteran's 
January 1984 separation examination noted that May 1972 x-
rays showed some degree of pulmonary fibrosis with a 
diagnosis of mild to moderate restrictive pulmonary disease.      

Dr. B.B., the veteran's primary care physician, has submitted 
several opinions in which he relates several different 
diagnoses to service and to the veteran's cause of death.  In 
August 2002 and January 2003 opinions, Dr. B.B. opined that 
the veteran's heart attack was brought on by his severe 
diabetic condition.  In an opinion, received on September 
2003, Dr. B.B. opined that the diabetic condition was the 
most contributing factor in the veteran's death, but opined 
that restrictive lung disease was also a contributing factor.  
In an opinion, received on December 2003, Dr. B.B. opined 
that pulmonary lung disease caused damage to the veteran's 
heart, resulting in the veteran's death.  In a December 2004 
opinion, Dr. B.B. stated that the veteran's multiple medical 
problems, "[l]ymphoma, [d]iabetes mellitus, restrictive 
obstructive lung disease, and [a]cute myocardial 
infarction", eventually caused the veteran's death and were 
in his opinion service-connected.  Finally, in a March 2007 
opinion, Dr. B.B. opined that the veteran's restrictive lung 
disease progressed into Chronic Obstructive Pulmonary Disease 
(COPD), and this caused the eventual stress on his heart 
causing the myocardial infarction.  

The Board notes that in August 2002, Dr. B.B. related the 
veteran's diabetes to in-service exposure to Agent Orange in 
Thailand during the Vietnam War.  The veteran's personnel 
records do not confirm service in the Republic of Vietnam 
during the Vietnam era although service records do show that 
the veteran was on temporary duty in Thailand in 1973.  
Further, records show the veteran was stationed in Germany, 
the Philippines, and England in 1964, 1968, 1970, 
respectively.  Dr. B.B. indicated in his March 2007 opinion, 
that the veteran was treated for a heart condition in 
service; however, this was not shown on service medical 
records.  

Because of the variable nature of Dr. B.B.'s opinions, and 
because of inconsistencies shown between his opinions and 
findings in the service records, the Board finds that these 
opinions are not dispositive and that a medical expert 
opinion is necessary for clarification.  Accordingly, the RO 
should request a VA medical expert opinion to address whether 
restrictive pulmonary disease or other disorder had its onset 
in service and if so, whether it contributed substantially or 
materially to the veteran's cause of death.  

Accordingly, the case is REMANDED for the following action:

1. After securing the appropriate 
release forms, the RO should obtain 
reports from the veteran's terminal 
treatment in July 2002 from the South 
Georgia Medical Center.  The RO should 
also ask the appellant to identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who possess 
records relevant to the veteran's cause 
of death, to include any healthcare 
providers who treated the veteran from 
1984 to 1996.  After securing 
appropriate release forms, the RO 
should request all identified records 
and associate them with the claims 
file.

2.  The RO should refer the case to an 
appropriate VA examiner for an opinion.  
The examiner should review the entire 
claims folder and state:  

(A)  Whether it is as likely as not 
restrictive pulmonary disease had its 
onset in service and contributed 
substantially or materially to cause 
death;

(B) Whether it is at least as likely as 
not that any other disorder that had 
its onset in service caused or 
contributed to the cause of the 
veteran's death; 

A "contributory cause of death" is one 
which contributed substantially or 
materially to cause death, or aided or 
lent assistance to the production of 
death.  

The examiner should include pertinent 
clinical findings from the record, and 
rationale for all opinions expressed.  
The examiner should specifically 
address findings from the veteran's 
service medical records and should 
address the opinions rendered by Dr. 
B.B.  

The RO should review the medical opinion 
to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures.

3.  The RO should then review the record 
and readjudicate the appellant's claim.  
If the determination remains adverse to 
the appellant, the RO should issue 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
appellant and her representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
